Citation Nr: 1441571	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  11-28 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a left knee disability prior to June 9, 2009.

2.  Entitlement to a rating higher than 30 percent for left knee post-partial knee replacement medially with degenerative joint disease and instability, effective August 1, 2010. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to February 1978. 

This appeal is before the Board of Veterans' Appeals (Board) from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which continued the Veteran's 10 percent disability rating for the left knee disability, and granted a temporary total rating of 100 percent under the provisions of 38 C.F.R. § 4.30 from June 9, 2009, through August 1, 2009, followed by restoration of the schedular 10 percent rating from August 1, 2009.  The Veteran appealed for a higher rating. 

In August 2013 the Board remanded the claim for additional development, to include adjudication of the claim under all relevant rating codes, including, but not limited to, Diagnostic Code 5055 for knee replacement, as well as consideration of separate or higher disability ratings under Diagnostic Codes 5003, 5010, 5260, 5261, and 5257.  By a rating decision in October 2013, the agency of original jurisdiction (AOJ) extended the 100 percent evaluation for left knee post-partial knee replacement medially to July 31, 2010, and assigned a 30 percent evaluation from August 1, 2010, under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  The 30 percent rating does not represent the maximum rating available for the Veteran's left knee disability.  Accordingly, the Veteran's claim for an increased rating, to include an evaluation in excess of 30 percent from August 1, 2010, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to June 9, 2009 the service-connected left knee disability was manifested by slight recurrent subluxation or lateral instability with arthritis, chronic pain, flexion exceeding 45 degrees and extension exceeding 10 degrees.

2.  Effective August 1, 2010, the Veteran's left knee disability residuals have not been manifested by objective, severe painful motion or weakness in the affected extremity; unfavorable ankylosis with flexion between 10 and 20 degrees or worse; nonunion of the tibia and fibula requiring a brace, or any objective lateral instability or recurrent subluxation.


CONCLUSIONS OF LAW

1.  Prior to June 9, 2009, the criteria for a rating higher than 10 percent secondary to lateral instability of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5257 (2012). 

2.  Prior to June 9, 2009, the criteria for entitlement to a separate 10 percent rating for limitation of motion of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Diagnostic Codes 5003-5010 (2012); VAOPGCPREC 23-97.

3.  Effective August 1, 2010, the criteria for a disability evaluation in excess of 30 percent for residuals of a partial left knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5055 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  

The notice requirements were accomplished in letters sent in June 2009.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim were readjudicated in the October 2013 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Additionally, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, and available private and VA treatment records have been obtained.  The Veteran was provided with appropriate VA examinations.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and the agency of original jurisdiction (AOJ) has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process and has done so by providing evidence and argument.  Any error in the sequence of events or content of the notices is not shown to have had any adverse effect on the case.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  



Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Traumatic arthritis shown by x-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent disability rating may be assigned for each major joint so affected. 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  

Diagnostic Code 5003 states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  In the absence of limitation of motion, x-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, x-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, Note 1. 

Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.   38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 
Diagnostic Code 5262 provides a 40 percent rating for nonunion of the tibia and fibula, with loose motion, requiring a brace.  A 30 percent rating is provided for malunion of the tibia and fibula with marked knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262. 

Diagnostic Code 5055 provides criteria for evaluating impairment arising from the prosthetic replacement of a knee joint.  For one year following the implantation of a knee prosthesis, a 100 percent disability rating is assigned.  Thereafter, the minimum disability rating which may be assigned post-knee replacement is 30 percent.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula). 

Ankylosis of a knee warrants a 30 percent evaluation if it is at a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  A 40 percent evaluation is warranted if the ankylosis is in flexion between 10 and 20 degrees.  A 50 percent evaluation is warranted if the ankylosis is in flexion between 20 and 45 degrees.  A 60 percent evaluation is warranted where there is ankylosis of the knee, in an extremely unfavorable position, in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256. 

The rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258. 

The removal of semilunar cartilage warrants a 10 percent rating if it is symptomatic. 38 C.F.R. § 4.71a, Diagnostic Code 5259. 

Under Diagnostic Code 5263, a genu recurvatum, an acquired, traumatic deformity with demonstrated weakness and insecurity in weight bearing, warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5263. 

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate II. 

The evaluation of the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2013).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

VA's General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98 (August 1998).  Moreover, the General Counsel has also held that separate ratings may be assigned for disability of the same joint under Diagnostic Codes 5260 (for limitation of flexion) and 5261 (for limitation of extension).  VAOGCPREC 9-2004 (September 2004). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."   Id. quoting 38 C.F.R. § 4.40 (2013). 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2013).  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
By history, in June 1978 service connection was granted for a left knee disability with moderate loss of left rectus femoris with healed operative scars.  A 10 percent rating was assigned under Diagnostic Code 5257, effective March 1, 1978.  In May 2009, the RO received the Veteran's claim for an increased rating.  In June 2009, the Veteran underwent left medial unicondylar arthroplasty.  The post-operative diagnosis was degenerative joint disease of the left knee.  As noted in the Introduction, in October 2013 the AOJ extended the 100 percent evaluation for left knee post-partial knee replacement medially with degenerative joint disease with stability to July 31, 2010, and assigned a 30 percent evaluation from August 1, 2010, under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  

From June 9, 2009 through July 31, 2010, a 100 percent scheduler rating was granted.  As this is the maximum disability rating possible, an increased rating for this period of time is not available.  

Before June 9, 2009

Initially, the Board notes that the Veteran's left knee disability was assigned a 10 percent disability rating under Diagnostic Code 5257, for knee impairment with recurrent subluxation or lateral instability. 

A private treatment report dated May 11, 2009 notes complaints of progressively increasing pain on the medial aspect of the left knee.  The clinician noted a history of prior left knee procedures, to include four arthroscopic surgeries, most recently in 2007.  Despite conservative treatment, the pain and deformity of the left knee had increased.  On examination, the Veteran had an obvious genu varum deformity partially correctable with valgus stress.  There was full extension and flexion was to 115 degrees.  There was distinct medial joint line tenderness with no significant patellofemoral crepitus or lateral joint line pain.  Anterior drawer test and Lachman test were negative.  The assessment was advanced degenerative arthritis, medial compartment of the left knee.  

The currently assigned 10 percent rating under Diagnostic Code (DC) 5257 is protected, 38 C.F.R. § 3.951(b), and the evidence does not show that the assignment of a higher rating under DC 5257 is warranted.  Neither moderate nor severe recurrent subluxation or lateral instability is present.  The evidence does not show moderate or severe reports of giving way, falls or actual collapses of the knee.  Rather, the private medical report shows that anterior drawer test and Lachman test were negative in May 2009, 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Veteran's knee impairment resulting from instability warrants no more than the assignment of a 10 percent rating prior to June 9, 2009.  

In considering the applicability of other diagnostic codes, the Board finds that the Veteran is entitled to a separate 10 percent disability rating for limitation of motion with arthritis and pain of the left knee prior to June 9, 2009.  See May 11, 2009 Private Treatment Report.  The criteria under Diagnostic Codes 5003 and 5010 apply when limitation of motion would be noncompensable under a limitation of motion code.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010.  Based on the May 2009 findings, the Veteran's left knee disability was noncompensable under Diagnostic Codes 5260 and 5261, as his range of motion was beyond required flexion limited to 45 degrees and extension limited to 10 degrees, even when considering Deluca factors.  See 38 C.F.R. § 4.7; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 as applied under DeLuca, 8 Vet. App. at 204-08; 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  However, applicable regulations provide that, with any form of arthritis, painful motion is an important factor of disability, and it is the intention of VA's rating schedule to recognize painful joints as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2002).  It is also noted that VA's General Counsel has held that, when a knee disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257, for instability of the knee, a separate rating for arthritis may be based on x-ray findings of arthritis and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98; see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Therefore, it is appropriate to assign a separate 10 percent evaluation for the Veteran's left knee disorder, based on painful motion of an arthritic joint.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261.  

The assignment of a rating in excess of 10 percent is not warranted.  A 20 percent rating is not warranted unless there is x-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In this case, the evidence does not show that the Veteran's left knee arthritis was productive of occasional incapacitating exacerbations.  

Additionally, the assignment of a higher or separate rating is not warranted under any other DC.  Diagnostic Code 5258 provides the rating criteria for dislocation of semilunar cartilage and Diagnostic Code 5259 provides the rating criteria for symptomatic removal of semilunar cartilage.  A separate rating would not be warranted under Diagnostic Code 5258 or 5259 because there is no history of semilunar cartilage involvement.  A rating under Diagnostic Code 5256 for knee ankylosis is also not appropriate, as the Veteran is able to achieve left knee motion.  Although the Board acknowledges that the private treatment record in May 2009 documented findings of genu varum deformity in the left knee, there is no evidence of genu recurvatum or evidence it was acquired traumatically with weakness and insecurity in weight-bearing objectively demonstrated.  Inasmuch as no tibia and fibula malunion or genu recurvatum has ever been objectively demonstrated, a rating under Diagnostic Code 5262 or 5263 is not appropriate.   

In sum, the evidence supports the assignment of a separate disability rating of 10 percent based on painful motion of an arthritic joint prior to June 9, 2009, and no more.  See May 11, 2009 Private Treatment Report.  See also 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261.  

Since August 1, 2010

Upon review of the lay and medical evidence received since August 1, 2010, the Board finds that the impairment of the left partial knee replacement does not warrant more than the currently assigned rating of 30 percent under Diagnostic Code 5055.  At the October 2013 VA examination, the examiner noted that the Veteran underwent physical therapy for two months following the June 2009 partial knee replacement.  The Veteran endorsed flare-ups with walking greater than 15 minutes.  He complained of pain localized in the medial side of the knee.  He took over-the-counter medication for flare-ups, however, the knee pain decreased with surgery.  The Veteran was unable to run, although he walked his dog one to two miles a day.  There was intermittent pain with prolong walking, but no reports of weakness or instability.  The Veteran reported being pleased with results of the surgery.  The examiner noted left knee flexion to 125 degrees and extension to zero degrees with no evidence of painful motion.  There was no tenderness with palpation.  There was no additional limitation in ranges of motion following repetitive use and no functional loss and/or impairment.  Muscle strength testing was normal.  Joint stability tests were normal.  There was no evidence of subluxation and/or dislocation.  The Veteran had a left knee unicondylar arthroplasty on June 9, 2009, with no residual signs and/or symptoms due to arthroscopic or other knee surgeries.  The Veteran did not require assistive devices either.  X-rays revealed status post left medial hemiarthroplasty.  The examiner diagnosed status post left unicondylar arthroplasty.  The Veteran was employed as a prison inspector and it was determined that his left knee disability had no impact on his ability to work.

While the Veteran is competent to describe symptoms such as pain, the Board ultimately places more probative weight on the objective clinical findings of the VA examiner.  Accordingly, the Veteran's symptoms do not more nearly reflect severe painful motion or weakness in the affected extremity as is required for the next higher evaluation under Diagnostic Code 5055. 

For ratings below 60 percent, Diagnostic Code 5055 states that residual weakness, pain or limitation of motion are to be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  38 C.F.R. § 4.71a, Diagnostic Codes 5055 (2013).

In this case, as noted above, the evidence does not show that the Veteran's left knee is ankylosed.  In 2013, he demonstrated range of motion of the knee from zero to 125 degrees.  A rating in excess of 30 percent is not warranted under Diagnostic Code 5256.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2013). 

In addition, the evidence does not show that the Veteran experiences nonunion of the tibia and fibula with loose motion.  A rating in excess of 30 percent is not warranted under Diagnostic Code 5262.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2013). 

As noted above, the evidence shows that the Veteran's left knee has normal extension to zero degrees.  A rating in excess of 30 percent is not warranted under Diagnostic Code 5261.  Extension has not been limited to 30 degrees at any time.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).

Lastly, the evidence in this case shows that the 30 percent rating assigned appropriately compensates the Veteran even when considering that he has some functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40 and 4.4; DeLuca.  Nonetheless the assignment of a higher or separate rating is not warranted.  The objective evidence establishes that separate compensable disability ratings for limitation of flexion and extension are not warranted.  Further, it would not be more beneficial to the Veteran to rate his left knee disorder under Diagnostic Codes 5260 and Diagnostic Code 5261 (as opposed to Diagnostic Code 5055).  Limitation of flexion of the left knee to 125 degrees would warrant no more than 10 percent (based upon painful motion, 38 C.F.R. §§ 4.40, 4.45) and limitation of extension would be noncompensable, as it was shown to be full to zero degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Moreover, to assign separate ratings under Diagnostic Code 5260, 5261, and/or Diagnostic Code 5257, in addition to Diagnostic Code 5055, would constitute pyramiding, as Diagnostic Code 5055 contemplates severe painful motion and weakness. 

In sum, the evidence preponderates against finding that since August 1, 2010 the Veteran's symptoms of pain, fatigue, weakness, lack of endurance, and/or incoordination were so disabling so as to support an assignment of a rating in excess of 30 percent from any applicable Diagnostic Code predicated on limitation of motion.  See DeLuca and Mitchell, supra.

In this case, the Veteran is competent to report symptoms and the Board has considered these statements.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the objective medical evidence is more competent to identify a specific level of disability.  The nature and extent of the Veteran's left knee disability has been provided by medical personnel who examined the Veteran and rendered a pertinent opinion in conjunction with the examination.  The medical findings as provided in the examination report directly address the criteria under which the left knee disability is rated.  

Therefore, the Board finds the objective evidence to be more probative than the Veteran's subjective complaints regarding the severity of his left knee impairment.  Accordingly, prior to June 9, 2009, the assignment of a rating in excess of 10 percent based on instability is denied; prior to June 9, 2009, the assignment of a separate rating of 10 percent and no higher for arthritis and pain is warranted; and the assignment of a rating in excess of 30 percent after August 1, 2010 is denied.

Extraschedular Consideration & TDIU

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the rating criteria for the Veteran's service-connected left knee disability, completely contemplate the Veteran's left knee symptoms and disability levels.  In this regard, prior to June 9, 2009, evidence of moderate instability is not present and a separate 10 percent rating has been assigned for the Veteran's limited motion, functional impairment due to pain and arthritis.  Effective August 1, 2010, the Veteran's left knee disability is rated under Diagnostic Code 5055 in 38 C.F.R. 
§ 4.71a, the criteria of which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  The Veteran's left knee disability is manifested by well-defined symptomatology.  For example, the left knee, status post partial replacement, is productive of flexion limited to 125 degrees, normal extension and no instability.  These symptoms fit squarely within the rating criteria under Diagnostic Code 5055.  Additionally, the Veteran's left knee impairment, in combination with his other service-connected disabilities, do not reflect impairment not contemplated by the rating schedule.  The record shows that the Veteran is employed as a prison inspector and his knee disability has minimal impact on his employment.  Evidence of frequent hospitalization is not present either.  The rating criteria are therefore adequate to evaluate the Veteran's left knee disability, and referral for consideration of extraschedular ratings is not warranted.

A review of the record shows that the Veteran is a retired civil servant, and currently works as a contractor with the federal government.  While it is acknowledged that a TDIU claim is part and parcel of an increased-rating claim when raised by assertion or reasonably indicated by the evidence, the claim has not been raised in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record suggests that the Veteran has retired from one occupation and remains employed in another occupation.  See 2009 and 2013 VA examination reports.


ORDER

A rating higher than 10 percent for a left knee disability based on instability of the left knee, prior to June 9, 2009, is denied. 

Subject to the law and regulations governing payment of monetary benefits, a separate 10 percent rating for limitation of motion of the left knee, prior to June 9, 2009, is granted.


	(CONTINUED ON NEXT PAGE)



Effective August 1, 2010, a rating in excess of 30 percent for left partial knee replacement is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


